Citation Nr: 1103143	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a nervous disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.  

3.  Entitlement to service connection for traumatic brain injury 
residuals.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to an increased evaluation for post traumatic 
peripheral neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right forearm, currently 
rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to November 
1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Louis, Missouri, VA 
Regional Office (RO).  

The Veteran failed to appear for a scheduled hearing in 
Washington, D.C., via videoconference in November 2009.  Thus, 
the hearing request is considered withdrawn.  

Initially, the Board notes that service connection for a nervous 
disorder was denied by the AOJ in an April 2003 rating decision, 
and in January 2006, the AOJ reopened the claim and denied 
service connection for a nervous disorder, and the Veteran did 
not appeal.  In addition, while the AOJ addressed the Veteran's 
November 2007 claim for service connection for anxiety and 
depression as a new claim in the August 2008 rating decision, the 
Board notes that the relevant Diagnostic Code referenced in the 
January 2006 rating decision was 9400, with notation of a 
diagnosis of panic disorder with agoraphobia, and the August 2008 
rating decision references Diagnostic Codes 9434-9400 with 
notation of a diagnosis of only panic disorder with agoraphobia.  
Diagnostic Code 9400 pertains to generalized anxiety disorder and 
Diagnostic Code 9434 pertains to depressive disorder.  The Board 
notes that at the time of the prior denial, an August 2002 record 
noted anxiousness, and anxiety is asserted in the November 2007 
claim.  The Board further notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court stated that although a Veteran may 
only seek service connection for one psychiatric diagnosis, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Id.  Regardless, since the Board 
finds that there is new and material evidence sufficient to 
reopen the claim of entitlement to service connection for a 
nervous disorder, the claim will be adjudicated, and thus, there 
has been no prejudice to the Veteran.

The issues of entitlement to an acquired psychiatric disorder, to 
include anxiety and depression, traumatic brain injury residuals, 
a left shoulder disorder, and entitlement to an increased 
evaluation for post traumatic peripheral neuropathy manifested by 
sensory deficit and paresthesia of the volar surface of the right 
forearm, currently rated as 20 percent disabling, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied in a 
January 2006 rating decision.  The Veteran did not appeal and 
that decision is final.

2.  The evidence added to the record since the January 2006 
rating decision pertaining to a nervous disorder is relevant and 
probative.


CONCLUSION OF LAW

The January 2006 rating decision, which denied entitlement to 
service connection for a nervous disorder, is final.  Evidence 
submitted since that decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Board notes that Veteran 
was provided VCAA notice.  Regardless, the Veteran's claim is 
being reopened.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for a nervous 
disorder was previously addressed and denied by the AOJ in 
January 2006.  At the time of the prior decision, the record 
included the service treatment records, statements from the 
Veteran, and post service medical records.  The evidence was 
reviewed and service connection for a nervous disorder was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision in January 2006, the AOJ 
reopened the claim of entitlement to service connection for a 
nervous disorder and determined that there was no evidence of a 
nervous disorder during service and no relationship between a 
nervous disorder and service or service-connected disability.  
Since that determination, the Veteran has applied to reopen his 
claim of entitlement to service connection for a nervous 
disorder.  

The evidence submitted since the prior final denial in January 
2006 is new and material.  As reflected in the October 1996 
separation examination report, the Veteran sustained a brachial 
plexus injury and service connection has been established for 
post traumatic peripheral neuropathy manifested by sensory 
deficit and paresthesia of the volar surface of the right 
forearm, from 1990.  In addition, literature submitted by the 
Veteran in December 2007 from the United Brachial Plexus Network, 
Inc., notes, in pertinent part, as follows:

[E]ven in its mildest forms, a brachial 
plexus injury is truly life changing.  Many 
people with these injuries have periods of 
depression and while this could be considered 
a normal reaction to any traumatic event, the 
ongoing nature of the injury may cause the 
depression to become serious or prolonged.  
In addition, worries about self-image, 
relationships and finances are likely to be 
causing extra anxiety.  

The Board notes that while not specific to the Veteran in this 
case, when considered with the other evidence of record, and if 
accepted as true, the evidence appears to raise a possibility of 
substantiating the claim.  The Board finds that the Veteran has 
submitted new and material evidence.  Therefore, the claim for 
service connection for a nervous disorder is reopened. 


ORDER

The application to reopen the claim of entitlement to service 
connection for a nervous disorder is granted.  


REMAND

The Veteran asserts entitlement to service connection for 
traumatic brain injury residuals, a left shoulder disorder, and 
an acquired psychiatric disorder, to include anxiety and 
depression.  In addition, he asserts that the degree of 
impairment due to service-connected post traumatic peripheral 
neuropathy manifested by sensory deficit and paresthesia of the 
volar surface of the right forearm is worse than reflected by the 
20 percent rating assigned.  Having reviewed the evidence, the 
Board finds that further development is necessary for a 
determination in this case. 

Initially, the August 2008 VA examination report notes that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits for anxiety.  The SSA records have not been 
associated with the claims file.  

Next, the Board notes that the October 1996 VA peripheral nerves 
examination report notes that the Veteran was attending 
vocational rehabilitation.  The Veteran's vocational 
rehabilitation folder has not been associated with the claims 
file.  

The Board further notes that in correspondence received in August 
2002, the Veteran stated that he had treatment at an identified 
VA outpatient clinic, and while treatment records from the 
identified facility, dated from July 2002 to August 2002, 
reflecting an assessment of panic disorder with agoraphobia, are 
associated with the claims file, a September 2002 record 
indicates that he was to have additional relevant treatment.  
Records, dated after September 2002, from that VA outpatient 
facility have not been associated with the claims file.  

In addition, in August 2002 correspondence, the Veteran stated 
that he had treatment for a nervous disorder at an identified VA 
Medical Centers (VAMC), to include psychiatric treatment, and 
while the AOJ documented, in March 2003, the VAMC's response that 
neither of the identified VAMCs had any treatment records 
pertaining to the Veteran for any period beyond 1998, to include 
in 2001, the most recent record from the VAMC around that time 
frame pertaining to the Veteran is the October 1996 VA 
examination report.  The Board notes that records from the 
identified VAMC(s), dated between October 1996 and 1998, are not 
associated with the claims file.  

In addition, the October 1996 VA joints examination report notes, 
"VA [] file review, orthopedics July 17, 1992, assessment and 
plan was very mild separation at acromioclavicular joint.  May 2, 
1990, status post injury right shoulder with degenerative joint 
disease."  These records are not associated with the claims 
file.  

Further, the October 1996 VA peripheral nerves examination report 
notes treatment for cervical traumatic arthritis and arthritis of 
the shoulders.  The October 1996 VA joints examination report 
notes that an October 1993 VA examination report was not 
available.  An October 1993 VA examination report is not 
associated with the claims file.  

The Board notes that service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, a copy of a July 1986 Notification of Recommended 
Findings of the Physical Evaluation Board, submitted by the 
Veteran, reflects that the Veteran was separated from service due 
to a diagnosis of right brachial plexus injury, right arm 
weakness secondary to the right brachial plexus injury was noted, 
and service connection has been established for post traumatic 
peripheral neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right forearm.  In 
addition in a March 2009 VA Form 9, the Veteran noted 
"punishment" during service.  The Board notes that neither the 
Physical Evaluation Board report nor the Veteran's 201 personnel 
file have been associated with the claims file.  

The Board notes that in January 2008, the Veteran submitted a 
statement from a private orthopedic doctor, reflecting treatment 
in 2006.  The treatment records have not been associated with the 
claims file.  The Board notes that while a June 2008 deferred 
rating decision notes that the Veteran had submitted an unsigned 
VA Form 21-4142, (Authorization and Consent To Release 
Information) for those private treatment records, and thus, no 
action would be taken, the AOJ should attempt to obtain the 
records, to include affording the Veteran the opportunity to 
submit a signed VA Form 21-4142 in that regard.  

In addition, the Board notes that the Veteran asserts entitlement 
to service connection for the claims on appeal, to include as 
secondary to the service-connected post-traumatic peripheral 
neuropathy manifested by sensory deficit and paresthesia of the 
volar aspect of the right forearm.  VA has an obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he or she might be awarded service connection 
for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 
1269-71 (Fed. Cir. 2000).  

In that regard, on the accompanying medical history to the 
November 1984 service entrance examination report the Veteran 
denied having or having had a head injury and frequent trouble 
sleeping, depression or excessive worry, nervous trouble of any 
sort, and periods of unconsciousness.  In addition, service 
treatment records reflect complaints of having been hit in the 
nose with an assessment of old deviated nasal septum versus new 
deviated nasal septum in May 1985, and complaints of dizziness 
and nausea were attributed to gastroenteritis in June 1985.  An 
August 1985 record notes that the Veteran had been malingering 
five times.  

An October 1985 Emergency Department record notes that the 
Veteran had tripped while doing night maneuvers and struck his 
chin on his gun.  No loss of consciousness was noted and 
complaints of headache and a small knot on the chin were noted.  
A minor "STS" of the underside of the chin was noted with no 
bruise or bony tenderness.  The assessment was soft tissue injury 
of the underside of the chin.  

An October 1985 service treatment record reflects complaints of 
burning/tingling with numbness to the right anterior aspect of 
the right forearm with a decrease in upper arm girth/right biceps 
muscle, as well as neck pain in the anterior aspect of the right 
sternocleidomastoid muscle just inferior to the right mandible 
and associated pain in the upper aspect of the right scapula.  
The examiner reported findings to include decreased grip strength 
and decreased motion as well as incomplete supination rotation, 
and the assessment was neuritis of the right upper arm, etiology 
unknown.  A history of a motorcycle accident three years earlier 
with unconsciousness for three days in the hospital and 
neurologic damage to the right arm and shoulder was noted.  

A December 1985 record notes that EMG (electromyogram) sampling 
of the right upper extremity and cervical erector spinae showed 
signs of chronic denervation with collateral findings in the 
muscles common to the upper trunk of the brachial plexus.  These 
findings, when compared to the previous study, were noted to show 
no improvement or further denervation.  

A January 1986 service treatment record notes a musculature nerve 
injury per neurology and the assessment was musculocutaneous 
nerve injury of the right arm, etiology unknown.  In addition, a 
January 1986 orthopedic referral reflects complaints of right 
shoulder pain, and the provisional diagnosis was traumatic 
arthritis, and a right shoulder injury was noted.  

An April 1986 physical therapy referral reflects complaints of 
right arm weakness and the provisional diagnosis was brachial 
plexus injury.  The assessment was brachial plexopathy, 
aggravated by overuse.  

Records, dated in May 1986, reflect that the Veteran complained 
of unnecessary hardships as a result of being in the process of a 
divorce, of feeling aggravated and humiliated by the way he was 
being treated by his Company, and it was noted that he stated 
that he had not been violent toward anyone.  The examiner 
reported that the Veteran appeared normal and that his Commanding 
Officer had sent a letter recommending a psychiatric evaluation 
due to his disturbing threats of violence.  On examination, no 
excessive anxiety, nervousness, or depression was noted, and 
there were no delusions, illusions, or hallucinations, or any 
thought disorders.  The assessment was normal exam, "although an 
underlying personality disorder cannot be ruled out at this 
time."  

A June 1986 record notes right shoulder pain and the assessment 
was injury of the brachial plexus.  An August 1986 record 
reflects complaints of right hand and arm pain and the assessment 
was right brachial plexus injury.  

The October 1986 separation examination report shows that the 
head, face, neck, and scalp were normal.  Psychiatric examination 
was normal.  In regard to the upper extremities, slight atrophy 
of the biceps of the right arm was noted and the neurologic 
finding reported as absent right brachioradialis.  In the summary 
of defects, findings were noted to be consistent with a diagnosis 
of brachial plexus injury in accordance with the Medical Board 
results.  On the accompanying medical history, the Veteran 
indicated that he had or had had swollen or painful joints, and a 
painful or trick shoulder or elbow.  He denied having or having 
had a head injury and frequent trouble sleeping, depression or 
excessive worry, nervous trouble of any sort, and periods of 
unconsciousness.  The examiner reported that the Veteran was 
status post motorcycle accident in 1980 in which he sustained an 
injury to the right shoulder with persistent numbness and 
weakness of the right upper extremity requiring extensive 
physical therapy for 12 months.  To the extent that a brachial 
plexus injury was noted to have existed prior to service entrance 
and/or not aggravated, service connection for post traumatic 
peripheral neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right forearm was 
established in 1988, and the issue before the Board is the degree 
of impairment due to such.  

On VA examination in October 1996, elevation of the right arm was 
limited to 90 degrees, as was abduction.  The October 2004 VA 
examination report notes that the findings established that it 
was as likely as not that, in addition to damage to the right 
musculocutaneous nerve with resulting mild atrophy of the right 
biceps muscle and diminished sensation on the volar surface of 
the antebrachium in the distribution of the lateral antebrachial 
cutaneous nerve, with pain and increased sweating, the Veteran 
also suffered from a complex regional pain syndrome often seen 
with damage to a peripheral nerve.  

The Board notes that the Veteran's post-traumatic peripheral 
neuropathy with sensory deficit and paresthesia of the volar 
surface of the right arm is rated as 20 percent disabling under 
Diagnostic Code 8711.  Diagnostic Codes 8510 and 8511 provide the 
rating criteria for paralysis of the upper and middle radicular 
groups, and therefore neuritis and neuralgia of those nerves.  
Complete paralysis of the those nerves, which is rated as 70 
percent disabling for the major arm, and as 60 percent disabling 
for the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and wrist 
movements not affected, and the complete loss of abduction and 
rotation of the arm, flexion of the elbow, and complete loss or 
severe limitation of extension of the wrist.  Disability ratings 
of 20 percent, 40 percent and 50 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately severe 
in degree, for the major arm, and as 20, 30, and 40, for the 
minor arm, respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511 (2010).  Diagnostic Codes 8610 and 8611 refer to 
neuritis of the upper and middle radicular group nerves, and 
Diagnostic Codes 8710 and 8711 refer to neuralgia of the upper 
and middle radicular nerves.  

In addition, a September 2004 statement, the Veteran asserted 
that that he was knocked unconscious while performing night 
maneuvers during service, at which time he sustained a chin/head 
injury, and has had "personal" problems since that time, and in 
a November 2007 21-4138 he stated that lost consciousness for two 
days during service.  The Board notes that clinical records were 
not requested in the 1988 request for service treatment records.  
The AOJ should attempt to obtain any available clinical records.  

In addition, in the November 2007 claim, the Veteran asserted 
that he had ongoing treatment at an identified Veterans Clinic.  
These records have not been associated with the claims file.  

In this case, there is insufficient evidence for a determination 
and as such, an opinion should be obtained, stated in the 
positive or negative in the specific terms noted in paragraph 
number 6 below, in regard to whether any identified traumatic 
brain injury residuals, a left shoulder disorder, or in 
association with an acquired psychiatric disorder, to include 
anxiety and depression, are etiologically related to in-service 
disease or injury, service-connected disability, or otherwise 
related to service.

Further, in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the 
Court held that when entitlement to a TDIU is raised during the 
adjudicatory process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  Evidence has been associated with the 
claims file during the pendency of this appeal which pertains to 
the issue of entitlement to a TDIU, and thus, it is part of the 
claim of entitlement to an increased rating for post traumatic 
peripheral neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right forearm.  The 
January 2008 opinion does not address the impact on employability 
due to service-connected for post traumatic peripheral neuropathy 
manifested by sensory deficit and paresthesia of the volar 
surface of the right forearm.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the January 2008 examination report and opinion to be 
inadequate for a determination in regard to the degree of 
impairment due to service-connected post traumatic peripheral 
neuropathy manifested by sensory deficit and paresthesia of the 
volar surface of the right forearm.  Thus, the Veteran should be 
afforded a VA examination to determine the degree of impairment 
due to service-connected post traumatic peripheral neuropathy 
manifested by sensory deficit and paresthesia of the volar 
surface of the right forearm, to include an opinion as whether 
service-connected post traumatic peripheral neuropathy manifested 
by sensory deficit and paresthesia of the volar surface of the 
right forearm precludes the Veteran from maintaining gainful 
employment.  

The Board notes that the January 2008 VA examination report 
reflects that the Veteran declined to have a nerve conduction 
study.  A failure to cooperate with a scheduled VA examination in 
association with a claim is tantamount to failing to report for a 
VA examination.  Failure to report for a scheduled VA 
examination, without good cause, may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain SSA records, to 
include the medical records upon which any 
decision was based.  All records obtained 
should be associated with the claims file.

2.  The AOJ should associate the Veteran's 
vocational rehabilitation folder with the 
claims file.  

3.  The AOJ should obtain VA treatment 
records from the identified VA outpatient 
facility that have not been associated with 
the claims file, dated after September 2002, 
as well as records, dated from 1996 to 1998, 
from the identified VAMC(s).  In addition, 
the AOJ should obtain the October 1993 VA 
examination report, the July 17, 1992 
orthopedic records/assessment and plan, and 
the May 2, 1990 records noting  status post 
injury right shoulder with degenerative joint 
disease, referenced in the October 1996 VA 
joints examination report.  In addition, up-
to-date VA records from the VA facility 
identified in the December 2007 
correspondence should be obtained.  All 
efforts in this regard should be documented 
in the claims file and all records obtained 
should be associated with the claims file.  

4.  The AOJ should associate with the claims 
file the Physical Evaluation Board report, 
any available clinical records, and the 
Veteran's 201 personnel file, to include any 
records relating to disciplinary actions.  
All efforts in this regard should be 
documented in the claims file and all records 
obtained should be associated with the claims 
file.  

5.  The AOJ should attempt to obtain the 
private records dated in 2006, to include 
requesting that the Veteran submit a signed 
VA Form 21-4142.  All efforts in this regard 
should be documented in the claims file.  

6.  After accomplishing the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination(s) to determine 
the nature and etiology of any identified 
traumatic brain injury residuals, left 
shoulder disorder, and acquired psychiatric 
disorder, to include anxiety and depression.  
The claims file must be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The examiner should 
be requested to elicit a full history from 
the Veteran, the pertinent details of which 
should be recited in the examination report.

All necessary tests should be accomplished.  
The AOJ should request that the VA examiner 
express an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified traumatic brain injury 
residuals, left shoulder disorder, or 
psychiatric disorder, to include anxiety and 
depression, were manifest in service, or 
whether arthritis of the shoulder was shown 
during service or within the initial post-
service year, and/or whether any identified 
symptoms are attributable to the service-
connected post traumatic peripheral 
neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right 
forearm, or otherwise related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.

7.  The AOJ should schedule the Veteran for a 
VA examination(s) to determine the degree of 
impairment due to service-connected post 
traumatic peripheral neuropathy manifested by 
sensory deficit and paresthesia of the volar 
surface of the right forearm.  The claims 
file must be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The examiner should be 
requested to elicit a full history from the 
Veteran, the pertinent details of which 
should be recited in the examination report.

All necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to post traumatic peripheral 
neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right 
forearm and whether as a result of the 
service-connected post traumatic peripheral 
neuropathy manifested by sensory deficit and 
paresthesia of the volar surface of the right 
forearm, the Veteran is unable to maintain 
substantially gainful employment.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of the increase(s) should be reported, 
to the extent possible.  

A complete rationale should accompany any 
opinion provided.  

8.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

9.  In light of the above, the claims should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


